UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  November 30, 2012 Item 1: Reports to Shareholders Annual Report | November 30, 2012 Vanguard Pennsylvania Tax-Exempt Funds Vanguard Pennsylvania Tax-Exempt Money Market Fund Vanguard Pennsylvania Long-Term Tax-Exempt Fund > For the 12 months ended November 30, 2012, Vanguard Pennsylvania Tax-Exempt Money Market Fund returned 0.03%, a consequence of the Federal Reserve’s low-interest-rate policy. > Vanguard Pennsylvania Long-Term Tax-Exempt Fund returned 10.43% for Investor Shares and 10.52% for Admiral Shares, outpacing its benchmark index but lagging the average return of peers. > Investor demand for Pennsylvania state and local government bonds was strong even as issuers struggled to balance their budgets. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 9 Pennsylvania Tax-Exempt Money Market Fund. 12 Pennsylvania Long-Term Tax-Exempt Fund. 29 About Your Fund’s Expenses. 60 Glossary. 62 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended November 30, 2012 Taxable- SEC Equivalent Income Capital Total Yield Yield Returns Returns Returns Vanguard Pennsylvania Tax-Exempt Money Market Fund 0.02% 0.03% 0.03% 0.00% 0.03% Pennsylvania Tax-Exempt Money Market Funds Average 0.01 Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares 2.12% 3.36 % 3.91% 6.52% 10.43% Admiral™ Shares 2.20 3.49 4.00 6.52 10.52 Barclays PA Municipal Bond Index 10.26 Pennsylvania Municipal Debt Funds Average 11.69 Pennsylvania Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the Pennsylvania Tax-Exempt Money Market Fund; 30-day SEC yield for the Pennsylvania Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2011, Through November 30, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Pennsylvania Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares $11.20 $11.93 $0.421 $0.000 Admiral Shares 11.20 11.93 0.430 0.000 1 Chairman’s Letter De ar Sh ar eho ld e r , Vanguard Pennsylvania Long-Term Tax Exempt Fund returned 10.43% for Investor Shares and 10.52% for Admiral Shares for the 12 months ended November 30, 2012. The fund’s result put it slightly ahead of the Barclays Pennsylvania Municipal Bond Index, which posted a return of 10.26%. T he f und r e mains m o r e co ns e rva t iv e ly p o si t i o n e d in te rms of ma t uri t y and c r e di t q uali t y th an many of i t s p ee rs . A l tho ug h th a t h as pr o v e n to b e an advan t ag e in m o r e risk
